DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Magnetic Recording Medium Having Controlled Protrusion Characteristics.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear to which the ‘average thickness’ is referring to, since it could be the average thickness of the magnetic layer, the substrate or the entire recording medium.  For the purpose of evaluating the prior art, the Examiner has interpreted these claims are reciting: “wherein an average thickness of the magnetic recording medium is …”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference JP 2003-123222 A (see provided Machine Translation) in view of Kurose et al. (U.S. Patent No. 7,300,715 B2), as evidenced by at least Ono et al. (U.S. Patent App. No. 2003/0162056 A1).
Regarding claim 1, JP ‘222 and Kurose et al. both disclose magnetic recording tape (i.e. ‘long in shape’) possessing a substrate and a magnetic layer comprising magnetic powder and a binder (Title; Abstract; examples), wherein the glass temperature of the binder can exceed 70 C (JP ‘222, SOLUTION; Kurose et al., col. 6, lines 30 – 37).
Neither of the above explicit disclose controlling the surface protrusion profile to meet the claimed limitations.
However, the Examiner notes that the claimed ‘in house’ protrusion profile characterization is simply another means-to-an-end in terms of ensuring that the surface profile of the surface of the magnetic layer possesses the desired optimization between running characteristics (e.g. head stiction) and electromagnetic performance (e.g. drop-outs).  This optimization has been well established in the 
However, both JP ‘222 (SOLUTION; examples) and Kurose et al. (Abstract; examples) discuss the importance of controlling the protrusions on the surface of the magnetic layer, especially those in a range of several nm to 20 nm in height (ibid).  While JP ‘222 and Kurose et al. do not discuss the width or ‘length’ of extension of the protrusions, the Examiner deems that a person of ordinary skill in the art would readily appreciate that the size and shape of protrusions, as well as its height, are important parameters when viewing the protrusion profile on the surface of a magnetic layer.  For support of this position, the Examiner evidences Ono et al., which discusses protrusion diameters on the surface of the magnetic layer being important design parameters to optimize between running properties and, e.g. dropouts (Paragraphs 0024 – 0030).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of minimize the number of protrusions in the 3 – 20 nm range to meet the claimed limitations, either to simply not be existent at all or to only exist in a form that meets the claimed width and ‘length’ of extension requirements, as such larger protrusions are art recognized as undesirable when it comes to the optimization between running performance and electromagnetic properties.
Regarding claim 2, JP ‘222 disclose the claimed Ra values (at least Paragraph 0044).
Regarding claims 3 and 4, the combined teachings lead to overall thickness values that read on the claimed limitations as being within the scope of the prior art (e.g. 4 micron substrate in JP ‘222 examples; e.g. Paragraph 0047; and thickness of the various layers in Kurose et al., col. 8, lines 42 – 47 and col. 10, lines 53 – 62, noting backcoat and underlayer thickness values as small as 0.1 microns and magnetic layer thickness values in the nm range, leading to combined thickness values of as low as ~4.2-4.3 microns as suitable).  The Examiner also takes Official Notice that it is known in the art to desire thin magnetic media so that more media can fit on a single tape reel, including combined thickness values less than 5 microns.  For support of the Examiner’s position of Official Notice, see cited but not applied pertinent prior art below.
examples; col. 8, line 42 bridging col. 9, line 6; and col. 10, lines 53 – 62).  Regarding claim 9, JP ‘222 teach the importance of adding carbon black to tailor the Rs and hardness of the layer (Paragraph 0034).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the amount of carbon black as expressed as the “area ratio of carbon black” through routine experimentation, especially given the teaching in JP ‘222 regarding the desire to insure sufficient carbon black addition to control the Rs and Vicker’s hardness of the nonmagnetic layer.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 10, Kurose et al. disclose barium ferrites as known magnetic particles.  The Examiner takes official notice that both barium ferrites and e-iron oxides are both known, high performance magnetic recording particles – see cited, but not applied, pertinent prior art for support of the Examiner’s position re: e-iron oxide particles.
Regarding claims 11 – 14, the Examiner notes that these limitations are not limitations directed solely to a magnetic recording medium, but – rather – limitations that are related to the mutual interaction between a magnetic recording medium and a magnetic head.  I.e. essentially, these are intended use limitations as the choice of the magnetic head/device dictates the properties, but the present claims are only directed to the magnetic recording medium … not the head/device.
Note that in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See MPEP Form Paragraph 7-37-09.  In the instant case, the linear recording density and track pitch (and track width) depends highly on the type of magnetic head used in recording/reproduction.  The type of magnetic head, as well as the width of the magnetic head, impacts the writing of the data tracks (width, pitch, etc.), which directly impacts the storage capacity of the recording medium; e.g. the kbpi. The present tape is disclosed as suitable for high .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  While no claims have been indicated as allowable, the Examiner acknowledges that the exact protrusion profile claimed by Applicants is not explicit in the prior art – the prior art just recognizes the requirement to control the protrusion profile on the surface of the magnetic layer such that the protrusions are not “too large”, “too small”, “too numerous”, or “too insufficient”.  Applicants are invited to present evidence that a magnetic recording medium utilizing the claimed protrusion profile demonstrates unexpected performance over media that have protrusions too large, too numerous, too small, etc.  Applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D’Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).
In addition, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner’s position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kasada et al. (‘322 A1) – sum of thickness values
Hattori (‘693 A1) – e-iron oxide particles
Harasawa et al. (‘490 A1) – abrasive particles on surface of magnetic layer are critical
Bui et al. (‘836 A1); Ishibashi et al. (‘752 A1); Shiroishi et al. (‘895 A1) – apparatus limitations, such as track width, head width, type of head, recording density, track pitch, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
May 3, 2021